DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020 & 6/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
para 0044 line 1: "propeller balancing uint 116" should be "propeller balancing unit 116".  
Appropriate correction is required. 

Claim Objections
Claim 15 objected to because of the following informalities:  
line 4: "determined by identify at least one time period..." should be "determined by identifying at least one time period...". 
 Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1 & 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8473176 B2 (Youngquist ) in view of US 10145265 B2 (Skilton).  

Regarding claim 1, Youngquist teaches a method for propeller balancing of an aircraft (column 8 lines 26-28: “engine crankshaft (and thus propeller) balance data”, column 8 lines 47-50: “correction weights”); the method comprising: operating a propeller in-flight (column 4 line 15: system can measure balance of propeller in-flight); receiving propeller vibration data during operation of the propeller in-flight (column 3 lines 24-25: “vibration measurement”); computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 16 lines 4-7: “magnitude and angle”); 
Youngquist does not explicitly teach determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle; and generating a balancing need indication by outputting the propeller balancing solution.  
Skilton does teach determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”), Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist with the teachings of Skilton.  One would have added to the propeller monitoring system of Youngquist the method of balancing an engine from Skilton.   The motivation would be to gather in-flight data on vibration magnitude and phase in order to better balance a propeller (since vibration data would be different while on the ground).  

Regarding claim 4, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein receiving the propeller vibration, computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed on-board the aircraft.  
Skilton does teach wherein receiving the propeller vibration, computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed on-board the aircraft (column 8 lines 4-7: “processed by a vibration data analyzer located onboard the aircraft (optionally, nearly in real-time)”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the onboard processing capabilities of Skilton.  The motivation would have been to enable at least some of the solution generating capability to be done on the plane and therefore even if the ground server isn’t available.  

Regarding claim 5, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not explicitly teach wherein the average vibration magnitude and the average vibration phase angle are computed for at least one of a selected flight segment and a selected flight duration determined by identifying at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition.  
Skilton does teach wherein the average vibration magnitude and the average vibration phase angle are computed (column 7 lines 64-66: system collects vibration magnitude and phase) for at least one of a selected flight segment and a selected flight duration determined by identifying at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition (column 3 lines 57-58: operate for a time period, column 3 lines 63-64: identify data which exceeds a predetermined threshold).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.   One would have added to the propeller vibration monitoring system of Youngquist in view of Skilton the monitoring of average vibration values over a time period of Skilton.  The motivation would have been to enable a user to monitor changes in the condition and balance of the propeller and engine.  

Regarding claim 6, Youngquist in view of Skilton teaches the method of claim 1. 
Youngquist does not teach further comprising retrieving from memory propeller calibration data comprising at least one influence coefficient indicative of an impact of at least one balancing weight on correcting an imbalance of the propeller, and for determining the propeller balancing solution by identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle, and the at least one influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller.  
Skilton further teaches further comprising retrieving from memory propeller calibration data comprising at least one influence coefficient indicative of an impact of at least one balancing weight on correcting an imbalance of the propeller (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights), and for determining the propeller balancing solution by identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle (column 7 lines 64-66: system collects vibration magnitude and phase, column 7 lines 54-56: a balance solution is determined), and the at least one influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller (column 7 lines 2-6: system can use an equation (i.e. calculate) in determining balancing solutions (i.e. determining influence coefficients)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the balancing method of Skilton.  The motivation would have been to enable the system to determine if there were an imbalance and then to provide a solution to rebalance the propeller.  

Regarding claim 7, Youngquist in view of Skilton teaches the method of claim 6. 
Youngquist teaches further comprising retrieving propeller configuration data from memory (column 3 lines 20-25: “configuration data” is within the category of “Engine vibration measurement and analysis” and an SD card is a memory device).  
 Skilton further teaches further comprising retrieving propeller configuration data from memory (column 6 lines 21-23: “history of an engine’s characteristics…can be updated and stored”) and tuning the at least one influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft (column 7 lines 20-26: influence coefficients can be recalculated for individual engines and updated which is ‘tuning’).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton the further teachings of Skilton.  One would have added to the propeller monitoring vibration system of Youngquist in view of Skilton the configuration monitoring and tuning of Skilton.  The motivation would have been to enable the system to better keep the propeller and engine tuned which would reduce wear on the system due to excessive vibration.  

Regarding claim 8, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein outputting the propeller balancing solution comprises rendering the propeller balancing solution on a user interface accessible by at least one client device over a network.  
Skilton does teach wherein outputting the propeller balancing solution comprises rendering the propeller balancing solution on a user interface (Fig. 8 maintenance terminal 8) accessible by at least one client device over a network (column 11 lines 7-13: balancing solution  client device is the “laptop PC” and the network is the “onboard network of the airplane”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the access through a user interface over a network of Skilton.  The motivation would have been to enable monitoring of the system even from a distant airport.  

Regarding claim 9, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein the propeller balancing solution is output to 
at least one client device planeside.  
Skilton teaches wherein the propeller balancing solution (column 11 lines 11-13: propeller balancing solution would be within the category of “maintenance applications that supervise the aircraft’s health status”) is output to at least one client device planeside (column 11 lines 7-8: client device is the “laptop PC”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the outputting of a solution of Skilton.  The motivation would have been to enable maintenance workers to get and apply a balancing solution quickly and easily.  

Regarding claim 10, Youngquist in view of Skilton teaches the method of claim 8. 
Youngquist does not teach further comprising retrieving an existing propeller configuration from memory and rendering the existing propeller configuration on the user interface.  
Skilton further teaches further comprising retrieving an existing propeller configuration from memory (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights (i.e. “existing propeller configuration”) and rendering the existing propeller configuration on the user interface (Fig. 8 maintenance terminal 8).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the outputting of an existing configuration.  The motivation would have been to enable the determination of whether the balance of the system is changing and how quickly as this may be indicative of other problems.  

Regarding claim 11, Youngquist in view of Skilton teaches the method of claim 8. 
Youngquist does not teach further comprising receiving, via the user interface, at least one correction to the propeller balancing solution, updating the propeller balancing solution accordingly to generate a revised propeller balancing solution, and rendering the revised propeller balancing solution on the user interface.  
Skilton further teaches further comprising receiving, via the user interface (column 11 lines 16-19: system can provide maintenance information such as AVM [airborne vibration monitor] data to a user interface (i.e. “display screen”)), at least one correction to the propeller balancing solution (column 7 lines 20-24: balance solutions can be corrected (i.e. “updated”)), updating the propeller balancing solution accordingly to generate a revised propeller balancing solution (column 7 lines 11-24: system must necessarily update balancing solutions because previous values whether from a similar aircraft or same aircraft before some configuration change could be very different), and rendering the revised propeller balancing solution on the user interface (column 11 lines 16-19).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the solution correcting, updating, and displaying functionality of Skilton.  The motivation would have been to enable the system to be continuously updated so as to keep the system better tuned which would reduce wear on the plane.  

Regarding claim 12, Youngquist in view of Skilton teaches the method of claim 8.  
Youngquist does not teach further comprising rendering on the user interface, based on the vibration data, a trend overview of propeller vibration over time.  
Skilton further teaches further comprising rendering on the user interface, based on the vibration data, a trend overview of propeller vibration over time (column 4 lines 28-41: system collects vibration data and shows a trend overview over time (i.e. “plotting”)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the plotting of vibration data functionality of Skilton.  The motivation would have been to further enable the system to track changes to the tuning of the propeller.  

Regarding claim 13, Youngquist in view of Skilton teaches the method of claim 8. 
Youngquist does not teach further comprising rendering on the user interface, based on the vibration data, a polar chart indicative of a magnitude and a phase angle of the propeller vibration at any given point in time
Skilton further teaches further comprising rendering on the user interface, based on the vibration data, a polar chart indicative of a magnitude and a phase angle of the propeller vibration at any given point in time (Fig. 5 where “M” is magnitude and “α” is the phase angle, column 5 lines 20-23: “unique vibration data points” are gathered at different times).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and display functionality of Youngquist in view of Skilton with the polar plots of Skilton.  The motivation would have been to provide any maintenance personnel with a quick and easy means of interpreting the current tuning of a propeller.  

Regarding claim 14, Youngquist teaches a system for propeller balancing of an aircraft (column 8 lines 26-28: “engine crankshaft (and thus propeller) balance data”, column 8 lines 47-50: “correction weights”).  
Youngquist does not explicitly teach the system comprising: a processing unit; and a memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving propeller vibration data during operation of a propeller in-flight; computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data; determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle; and generating a balancing need indication by outputting the propeller balancing solution.  
Skilton does teach the system comprising: a processing unit; and a memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving propeller vibration data during operation of a propeller in-flight (column 4 line 60: “during flight”, column 4 lines 58-59: process vibration data); computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 7 lines 64-66: system collects vibration magnitude and phase); determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and noise level”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist with the teachings of Skilton.  One would have added to the propeller monitoring system of Youngquist the method of balancing an engine from Skilton.   The motivation would be to gather in-flight data on vibration magnitude and phase in order to better balance a propeller.  

Regarding claim 15, Youngquist in view of Skilton teaches the system of claim 14.
Youngquist does not explicitly teach wherein the instructions are executable by the processing unit for computing the average vibration magnitude and the average vibration phase angle for at least one of a selected flight segment and a selected flight duration determined by identify at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition.  
Skilton does teach wherein the instructions are executable by the processing unit for computing the average vibration magnitude and the average vibration phase angle (column 7 lines 64-66: system collects vibration magnitude and phase) for at least one of a selected flight segment and a selected flight duration determined by identify at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition (column 3 lines 57-58: operate for a time period, column 3 lines 63-64: identify data which exceeds a predetermined threshold).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton with the further teachings of Skilton.   One would have added to the propeller vibration monitoring system of Youngquist in view of Skilton the monitoring of average vibration values over a time period of Skilton.  The motivation would have been to enable a user to monitor changes in the condition and balance of the propeller and engine.  

Regarding claim 16, Youngquist in view of Skilton teaches the system of claim 14.  
Youngquist does not teach wherein the instructions are executable by the processing unit for retrieving from memory propeller calibration data comprising at least one influence coefficient indicative of an impact of at least one balancing weight on correcting an imbalance of the propeller, and for determining the propeller balancing solution comprising identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle, and the at least one influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller.
Skilton does teach wherein the instructions are executable by the processing unit for retrieving from memory propeller calibration data comprising at least one influence coefficient indicative of an impact of at least one balancing weight on correcting an imbalance of the propeller (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights), and for determining the propeller balancing solution comprising identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle (column 7 lines 64-66: system collects vibration magnitude and phase, column 7 lines 54-56: a balance solution is determined), and the at least one influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller (column 7 lines 2-6: system can use an equation (i.e. calculate) in determining balancing solutions (i.e. determining influence coefficients)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the balancing method of Skilton.  The motivation would have been to enable the system to determine if there were an imbalance and then to provide a solution to rebalance the propeller.  

Regarding claim 17, Youngquist in view of Skilton teaches the system of claim 16.  
Youngquist teaches further wherein the instructions are executable by the processing unit for retrieving propeller configuration data from memory (column 3 lines 20-25: “configuration data” is within the category of “Engine vibration measurement and analysis” and an SD card is a memory device) 
Skilton further teaches wherein the instructions are executable by the processing unit for retrieving propeller configuration data from memory (column 6 lines 21-23: “history of an engine’s characteristics…can be updated and stored”) and tuning the at least one influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft (column 7 lines 20-26: influence coefficients can be recalculated for individual engines and updated which is ‘tuning’).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton the further teachings of Skilton.  One would have added to the propeller monitoring vibration system of Youngquist in view of Skilton the configuration monitoring and tuning of Skilton.  The motivation would have been to enable the system to better keep the propeller and engine tuned which would reduce wear on the system due to excessive vibration.  

Regarding claim 18, Youngquist in view of Skilton teaches the system of claim 14.  
Youngquist does not teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution by rendering the propeller balancing solution on a user interface accessible by at least one client device over a network.  
Skilton does teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution by rendering the propeller balancing solution on a user interface (Fig. 8 maintenance terminal 8) accessible by at least one client device over a network (column 11 lines 7-13: balancing solution  client device is the “laptop PC” and the network is the “onboard network of the airplane”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the access through a user interface over a network of Skilton.  The motivation would have been to enable monitoring of the system even from a distant airport.  

Regarding claim 19, Youngquist in view of Skilton teaches the system of claim 14. 
Youngquist does not teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution to at least one client device planeside.  
Skilton does teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution (column 11 lines 11-13: propeller balancing solution would be within the category of “maintenance applications that supervise the aircraft’s health status”) to at least one client device planeside (column 11 lines 7-8: client device is the “laptop PC”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the outputting of a solution of Skilton.  The motivation would have been to enable maintenance workers to get and apply a balancing solution quickly and easily.  

Regarding claim 20, Youngquist teaches a non-transitory computer readable medium having stored thereon computer- readable program instructions for propeller balancing of an aircraft (column 8 lines 26-28: “engine crankshaft (and thus propeller) balance data”, column 8 lines 47-50: “correction weights”), 
Youngquist does not explicitly teach the instructions executable by a processor for: receiving propeller vibration data during operation of a propeller in-flight; computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data; determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle; and generating a balancing need indication by outputting the propeller balancing solution.  
Skilton does teach the instructions executable by a processor for: receiving propeller vibration data during operation of a propeller in-flight (column 4 line 60: “during flight”, column 4 lines 58-59: process vibration data); computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 7 lines 64-66: system collects vibration magnitude and phase); determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and noise level”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the computer readable medium taught by Youngquist with the teachings of Skilton.  One would have added to the propeller monitoring system of Youngquist the instructions of balancing an engine from Skilton.   The motivation would be to gather in-flight data on vibration magnitude and phase in order to better balance a propeller.  

Claim 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8473176 B2 (Youngquist) in view of US 10145265 B2 (Skilton) and in further view of US 10403059 B2 (Moravek).  

Regarding claim 2, Youngquist in view of Skilton teaches the method of claim 1.   
Youngquist further teaches wherein receiving the propeller vibration (column 15 line 51: “received from the accelerometer”).  
	Youngquist does not teach computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed at a ground server, the propeller vibration data received at the ground server through a wireless transmission.  
Skilton teaches computing the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”), determining the propeller balancing solution (column 10 lines 26-29: “processor outputs a proposed balance solution”), and generating the balancing need indication (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the propeller monitoring capabilities of Youngquist the vibration analysis capabilities of Skilton.  The motivation would have been to make a system which could monitor the vibration characteristics of a propeller.  
Skilton does not teach performed at a ground server, the propeller vibration data received at the ground server through a wireless transmission.  
Moravek does teach performed at a ground server (column 4 lines 14-17: “remote server or other ground station for further distribution, analysis”), the propeller vibration data received at the ground server through a wireless transmission (column 13 lines 61-66: data gets sent to the remote (i.e. ground) server by network 138, column 6 lines 55-56: network 138 may include wireless networks such as a cellular network).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the teachings of Moravek.  One would have added to the propeller vibration monitoring of Youngquist in view of Skilton the ground server and wireless transmission of Moravek.  The motivation would have been to enable a large database to be accessible by the airplane at many airports with the capability to analyze the particular airplanes vibration data.  

Regarding claim 3, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein receiving the propeller vibration, computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed at a cloud server.  
Skilton teaches wherein receiving the propeller vibration (column 4 lines 58-59: processes vibration data), computing the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”), determining the propeller balancing solution (column 10 lines 26-29: “processor outputs a proposed balance solution”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the propeller monitoring capabilities of Youngquist the vibration analysis capabilities of Skilton.  The motivation would have been to make a system which could monitor the vibration characteristics of a propeller.  
Skilton does not teach and generating the balancing need indication are performed at a cloud server.  
Moravek does teach and generating the balancing need indication are performed at a cloud server (column 7 lines 9-15: cloud server which does the data analysis which would include determining if the balance of the propellers needs to be adjusted).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the teachings of Moravek.  One would have added to the vibration analysis capabilities of Youngquist in view of Skilton the cloud server of Moravek.  The motivation would have been to have the system have access to a larger database regardless of the airport 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 & 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 9694915 B1 in view of Dictionary of Engineering Terms. 

Regarding claim 1, Wirth teaches a method for propeller balancing of an aircraft (column 8 line 30: “a method for propeller balancing of an aircraft”), the method comprising: operating a propeller in-flight (column 8 lines 34: “having been collected in-flight”); receiving propeller vibration data during operation of the propeller in-flight (column 8 lines 32-34: “receiving propeller vibration data …having been collected in-flight”);…; determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle (column 8 lines 55-57: method uses a characterization (average in the case of the instant application and the reference but peak in the reference US 9694915 B1)) of the data output to “determining a balancing solution”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 line 44: “signaling a balance need when the vibration level reaches a threshold”).  
Wirth does not explicitly teach computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data.  
Wirth in view of the Dictionary of Engineering terms teaches computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 8 lines 32-33: “phase, and magnitude of vibration”, column 8 lines 41-43: analyzing propeller vibration data, “Dictionary of Engineering terms” teaches that ‘average’ is used as an indication of the size of the output).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Wirth with the teachings of the Dictionary of Engineering terms.  One would add to the analysis of vibration magnitude and phase angle the use of averages.  The motivation would have been to enable evaluation of the data based on representative measurements.  

Regarding claim 14, Wirth teaches a system for propeller balancing of an aircraft (column 8 line 30: “a method for propeller balancing of an aircraft”), the system comprising: a processing unit; and a memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving propeller vibration data during operation of a propeller in-flight (column 8 lines 32-34: “receiving propeller vibration data …having been collected in-flight”);…; determining a propeller balancing solution based on the average vibration magnitude and the average vibration phase angle (column 8 lines 55-57: method uses a characterization (average in the case of the instant application and the reference but peak in the reference US 9694915 B1)) of the data output to “determining a balancing solution”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 line 44: “signaling a balance need when the vibration level reaches a threshold”).  
Wirth does not explicitly teach computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data.  
Wirth in view of the Dictionary of Engineering terms teaches computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 8 lines 32-33: “phase, and magnitude of vibration”, column 8 lines 41-43: analyzing propeller vibration data, “Dictionary of Engineering terms” teaches that ‘average’ is used as an indication of the size of the output).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Wirth with the teachings of the Dictionary of Engineering terms.  One would add to the analysis of vibration magnitude and phase angle the use of averages.  The motivation would have been to enable evaluation of the data based on representative measurements.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heidari et al. (US 20160032725 A1) "Method For Balancing E.g. Gas Turbine Engine, On Commercial Jet Aircraft, Involves Attaching Or Removing Balancing Masses..." further discusses the algorithm and the equations used for determining a balanced state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868